DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 09/07/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-14 are pending. Claims 8, 9, and 13 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 09/07/2021 with respect to the ‘389 provisional have been fully considered and are persuasive. Examiner agrees the ‘389 provisional provides sufficient support for the claimed subject matter to disqualify Barrand as prior art. Therefore, the 102(a)(1) rejection of claims 1-7, 10-12, and 14 by Barrand et al. has been withdrawn and a new rejection has been set forth below. 
Claim Objections
Claims 1, 2, 10, and 14 are objected to because of the following informalities: typographical errors. 
Line 10 of claim 1 should be amended to read “blood of [[the]] a patient.”
Line 2 of claim 2 should be amended to read “in [[a]] the blood vessel of [[a]] the patient.”
Line 3 of claim 10 should be amended to read “from the distally positioned port.” 
the wound site.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al. (US Pub. No. 2005/0015072).
Engel discloses a surface-modified cannula (10; for example, see Figure 3 and paragraph 24) comprising a hollow shaft (lumen 18 defined by wall 20) comprising an inner diameter, an outer diameter, and a proximal opening (at 12, for example, see paragraph 25 and Figure 3) and one or more surface features (holes or apertures 22) along a length of the hollow shaft (for example, see Figure 3), the one or more surface features (22) comprising at least one channel, one or more depressions, and/or a plurality of ports (holes or apertures 22 are considered the claimed ports; for example, 
The intended use recited in the preamble (“for use in performing a Seldinger technique at a wound site in a blood vessel”) has been considered but deemed not to impose any structural difference between the claimed invention and Engel’s device. Engel’s device is structured as claimed and thus is capable of being used for performing a Seldinger technique at a wound site in a blood vessel as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771        
September 9, 2021